IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT CINCINNATI

AHMAD FAWZI ISSA,
Petitioner, : Case No. 1:03-cv-280
District Judge Walter H. Rice
-VS- Magistrate Judge Michael R. Merz
TIM SHOOP, Warden,

Chillicothe Correctional Institution,

Respondent.

 

CONDITIONAL WRIT OF HABEAS CORPUS

 

Pursuant to the Mandate of the United States Court of Appeals for the Sixth Circuit (ECF No.
244), IT IS HEREBY ORDERED that the State of Ohio retry the Petitioner Ahmad Fawzi Issa within 180
days of the date of this Writ and, unless Petitioner is again convicted and sentenced pursuant to a new

judgment of the Hamilton County Court of Common Pleas, release him from custody.

July 2 , 2019.
UVrr0e >

Walter H. Rice
United States District Judge

 
